                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JHEN SCUTELLA,                                 )
                        Plaintiff,             )
                                               )       C.A. No. 19-354 Erie
                                               )
                v.                             )
                                               )       District Judge Susan Paradise Baxter
ERIE COUNTY PRISON, et al,                     )       Magistrate Judge Richard A. Lanzillo
                Defendants.                    )




                                     MEMORANDUM ORDER


       This action was commenced by Plaintiff’s filing of a pro se civil rights complaint

accompanied by a motion for leave to proceed in forma pauperis (“ifp motion”) [ECF No. 1], on

December 2, 2019. Plaintiff subsequently filed a motion for preliminary injunction and/or motion

for temporary restraining order [ECF No. 3]. In this motion, Plaintiff seeks an order directing

Defendants to abide by a “sentencing order” issued by the Erie County Court of Common Pleas

and to release him to a work release program (Id. at p. 4).

       This matter was referred to United States Magistrate Judge Richard A. Lanzillo, for

report and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and

Rules 72.1.3 and 72.1.4 of the Local Rules for Magistrates. On January 10, 2020, Judge Lanzillo

issued a Report and Recommendation (“R&R”) recommending that Plaintiff’s motion for

preliminary injunction and/or temporary restraining order be denied [ECF No. 5]. In particular,

Judge Lanzillo found that Plaintiff’s motion challenges the duration of his physical

imprisonment, which is relief that is not available in an action pursuant to 42 U.S.C. § 1983.

       On January 22, 2020, Plaintiff filed Objections to the R&R [ECF No. 9], in which he
argues that he is not challenging his conviction or duration of his sentence, but is merely seeking

to compel Defendants to comply with the sentencing order and release him from prison to a work

release program; however, this semantic difference does not change the fact that he is

challenging the length of his physical imprisonment. Moreover, the record reflects that Plaintiff

has since been released from incarceration [ECF Nos. 38, 39] and, thus, his request for injunctive

relief is moot.

         Thus, after de novo review of the complaint and documents in the case, together with the

report and recommendation and objections thereto, the following order is entered:

          AND NOW, this 30th day of March, 2020;

          IT IS HEREBY ORDERED that Plaintiff’s motion for preliminary injunction and/or

temporary restraining order [ECF No. 3] is DENIED. The report and recommendation of

Magistrate Judge Lanzillo, issued January 10, 2020 [ECF No. 5], is adopted as the opinion of the

court.



                                                       s/Susan Paradise Baxter____
                                                       SUSAN PARADISE BAXTER
                                                       United States District Judge


cc:       The Honorable Richard A. Lanzillo
          U.S. Magistrate Judge
